Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County (Blumenfeld, J.), both imposed December 24, 2015, upon his pleas of guilty, on the ground that the sentences were excessive.
Ordered that the sentences are affirmed.
The defendant’s valid waiver of his right to appeal precludes appellate review of his contention that the sentences imposed were excessive (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Sanders, 148 AD3d 846 [2017]).
Eng, P.J., Leventhal, Sgroi, Cohen and Miller, JJ., concur.